  Case 3:20-cv-00977-NJR Document 8 Filed 01/04/21 Page 1 of 4 Page ID #41




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CONTRELL PLUMMER,                                  )
                                                    )
                Plaintiff,                          )
                                                    )
 vs.                                                )       Case No. 20-cv-977-NJR
                                                    )
                                                    )
 ROB JEFFREYS, WEXFORD HEALTH                       )
 SOURCES, INC., CHRISTINE BROWN,                    )
 JOHN/JANE DOE #1 HEALTH CARE                       )
 ADMINISTRATOR, JOHN/JANE DOE                       )
 #3, STATE OF ILLINOIS, JOHN/JANE                   )
 DOE #4, and A. DEARMOND,                           )
                                                    )
               Defendants.                          )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Contrell Plummer, an inmate of the Illinois Department of Corrections (“IDOC”)

who is currently incarcerated at Pinckneyville Correctional Center, brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In his Complaint (Doc. 1),

Plummer alleges he was improperly charged co-pays for medical care. He seeks declaratory

judgment, monetary damages, and injunctive relief.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to filter

out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b).


                                                1
  Case 3:20-cv-00977-NJR Document 8 Filed 01/04/21 Page 2 of 4 Page ID #42




                                          The Complaint

       Plummer makes the following allegations in the Complaint (Doc. 1): Plummer has been

charged co-pays for his doctors and dental visits. On August 27, 2019, he was called to the dental

hygienist and told to sign the $5.00 co-pay form or be rescheduled for the dentist appointment (Id.

at p. 13). On April 24, 2019, he signed another $5.00 co-pay when he experienced numbness in

his arm after being prescribed medication by Dearmond (Id.). He signed another co-pay for other

treatment on June 12, 2019 (Id.). If an inmate refuses to sign the co-pay form, the nurse and

correctional officer will sign the form. He has signed co-pay forms for treatment for years.

Although he has complained about having to sign the form, he has been told to file a grievance

(Id. at p. 14). He believes that it is wrong to be charged a co-pay and a misreading of the statute,

730 ILCS 5/3-6-2(f) by Wexford and IDOC (Id. at pp. 14-15). Instead, they have adopted a policy

where all inmates must sign the form or staff will sign for them and the funds will be transferred

to the Juvenile Justice Department.

                                            Discussion

       Simply put, Plummer fails to state a claim. He does not identify any constitutional violation

by any of the Defendants. Although he argues that Defendants’ policy of requiring inmates to sign

a co-pay form is a misinterpretation of Illinois statute and a violation of a previous Illinois court

case, he fails to indicate how Defendants have violated his constitutional rights. An inmate’s

constitutional rights are not violated by the collection of a fee for prison medical services. Poole

v. Isaacs, 703 F.3d 1024, 1027 (7th Cir. 2012) (“the imposition of a modest fee for medical

services, standing alone, does not violate the Constitution”). The Eighth Amendment “does not

compel prison administrators to provide cost-free medical services to inmates who are able to

contribute to the cost of their care.” Id. at 1026. Plummer makes no claim that he was unable to



                                                 2
  Case 3:20-cv-00977-NJR Document 8 Filed 01/04/21 Page 3 of 4 Page ID #43




afford the copayment or that his treatment was delayed or denied because of it. An inmate who

“opt[s] to refuse treatment rather than part with his money” cannot prevail on an Eighth

Amendment claim because “[e]ven though he was in pain until he received treatment, the delay in

receiving care was of his own making.” Id. at 1027. Accordingly, Plummer’s Complaint is

DISMISSED without prejudice. The mere requirement to sign a co-payment form in order to

receive care states no claim. To the extent that he seeks to allege that Defendants denied or delayed

him care for any refusal to sign the co-pay form, the Court GRANTS him leave to amend his

Complaint.

                                            Disposition

       For the reasons stated, the Complaint is DISMISSED without prejudice. Plummer is

GRANTED leave to file a “First Amended Complaint” on or before February 4, 2021. Should

he fail to file his First Amended Complaint within the allotted time or consistent with the

instructions set forth in this Order, the entire case shall be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. Fed. R. App. P. 41(b). See

generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466

(7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint. Thus,

the First Amended Complaint must stand on its own, without reference to any previous pleading,

and he must re-file any exhibits he wishes the Court to consider along with the First Amended

Complaint. The First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.




                                                  3
  Case 3:20-cv-00977-NJR Document 8 Filed 01/04/21 Page 4 of 4 Page ID #44




       Plummer is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether he elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plummer is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).


       IT IS SO ORDERED.

       DATED: 1/4/2021

                                                      ___________________________
                                                      NANCY J. ROSENSTENGEL
                                                      Chief U.S. District Judge




                                                 4
